IN THE COMMONWEALTH COURT OF PENNSYLVANIA


In the Matter of the Nomination           :
Papers of Mark Mlinarich,                 :
Independent Candidate for                 :
Magisterial District Judge                :   No. 949 C.D. 2021
05-3-04                                   :
                                          :
Appeal of: Scott Butler                   :


PER CURIAM                           ORDER


      NOW, November 9, 2021, the Court’s opinion in the above-captioned matter,
filed September 17, 2021, is amended to clarify the opinion’s textual, not citational,
references to sections of the Pennsylvania Election Code, Act of June 3, 1937, P.L.
1333, as amended, 25 P.S. §§ 2600-3591. Accordingly, the textual references to the
Election Code’s provisions are amended as follows:
         • Section 2911 of the Election Code is amended to Section 951 of the
             Election Code;
         • Section 2911.1 of the Election Code is amended to Section 951.1 of the
             Election Code;
         • Section 3071 of the Election Code is amended to Section 1231 of the
             Election Code;
         • Section 2831 of the Election Code is amended to Section 801 of the
             Election Code; and
         • Section 2936 of the Election Code is amended to Section 976 of the
             Election Code.
      The citations to Title 25 of Purdon’s Statutes associated with these Election
Code sections are unaffected by this amendment.
      In addition, the following are amended:
         • Page 7, footnote 4, line 3 – “for such” is amended to “by such”;
         • Page 13, line 17 – “Code” is amended to “Act.”
      It is further ORDERED that the above-captioned Memorandum Opinion, filed
September 17, 2021, shall be designated OPINION and shall be REPORTED.




                                        2